EXAMINER’S AMENDMENT
Terminal Disclaimer
The terminal disclaimer filed on January 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,595,738 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon Seppelt on February 12, 2021
The application has been amended as follows: 
Replace the claims as follows:
31.	An integrated electrode structure comprising:
	a catheter shaft comprising a proximal end and a distal end, the catheter shaft defining a catheter shaft longitudinal axis;
	a flexible tip portion located adjacent to the distal end of the catheter shaft and adapted to conform to a tissue, wherein the flexible tip portion is formed from a planar substrate and includes an inner understructure and an outer understructure, the inner and outer understructure each having a top surface and a bottom surface; and
	a first array of microelectrodes patterned onto the top surfaces of the inner and outer understructure, and a second array of microelectrodes patterned onto the bottom surface of the inner and outer understructure, wherein the first array of microelectrodes is parallel with the second array of microelectrodes, and each electrode in the first and second array of microelectrodes are longitudinally aligned with one another, wherein the flexible tip portion is in an expanded configuration.

35.	An integrated electrode structure comprising:
	a catheter shaft comprising a proximal end and a distal end, the catheter shaft defining a catheter shaft longitudinal axis;
is formed from a planar substrate and includes a first inboard arm, second inboard arm, first outboard arm, and second outboard arm; and
	an array of microelectrodes disposed on disposed on the planar substrate, wherein the microelectrodes disposed on each one of the first inboard arm, second inboard arm, first outboard arm, and second outboard arm are longitudinally aligned with one another, in an expanded configuration, wherein the flexible tip portion is deployed from a sheath.  

36.	(Previously Presented)  The integrated electrode structure of claim 35, further comprising a plurality of conductive traces disposed on the flexible tip portion, each of the plurality of conductive traces electrically coupled with a respective one of the microelectrodes in the array of microelectrodes.  

37.	(Previously Presented)  The integrated understructure of claim 35, further comprising a mounting portion connected to the inboard and outboard arms, wherein the mounting portion includes a plurality of contact pads electrically coupled with the array of microelectrodes via the plurality of conductive traces.

38.	(Canceled)  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Marecki et al. (U.S. PGPub. No. 2015/0351652), De La Rama et al. (U.S. PGPub. 
Providing a paddle-like implantable electrode array is generally known in the art. Huszar et al. (U.S. PGPub. No. 2014/0238175) discloses a flexible tip portion (120 in Fig. 1A) formed from a planar substrate ([0112]). While Huszar discloses providing an array of microelectrodes on a top surface of the substrate, it fails to contemplate providing a second array of microelectrodes patterned onto a bottom surface of the planar substrate and the claimed arrangement between the first and second arrays of microelectrodes as required in independent claim 21. Similar implantable electrode array without the second array of microelectrodes is also taught by Imran et al. (U.S. PGPub. No. 2008/0140152, Figs. 1-20). Furthermore, Huszar fails to disclose providing inner and outer understructures as required in independent claim 31 or first and second inboard arms and first and second outboard arms as required in independent claim 35. 
De La Rama (U.S. PGPub. No. 2014/0200639) discloses an integrated electrode structure comprising a catheter shaft, a flexible tip portion, first and second array of microelectrodes (see Fig. 2A). However, De La Rama fails to disclose that the flexible tip portion comprises a flexible framework formed from a planar substrate as required in independent claims 21, 31 and 35. De La Rama is only limited to a flexible framework comprising a plurality of arms formed from resilient materials including, shape memory material, metal or metal alloys or other stiff polymeric material ([0079]). Furthermore, De La Rama fails to disclose providing a second array of microelectrodes patterned onto a bottom surface of the planar substrate and the claimed arrangement between the first and second arrays of microelectrodes as required in independent claim 21. 
Marecki is the closest prior art and discloses providing a flexible tip portion of many geometric shapes formed from shape memory material, metal or metal alloys or other stiff polymeric material ([0048], [0079]). While the use of polymeric material for providing electrodes is known in the art taught, Marecki fails to disclose the flexible tip portion comprises a flexible framework formed from a planar substrate in combination with the claimed electrode arrangements as required in independent claim 21, 31 and 35. Marecki only discloses a basket-shaped expandable member formed from a planar substrate (see Figs. 9A-9D) and there would be no motivation from Marecki to modify the basket-like expandable member to arrive at the flexible framework formed from a planar substrate in combination with all the structural elements as claimed in independent claims 21, 31, and 35. Accordingly, claims 22-28, 30, 32-34, 36, 37, and 40 are allowed by virtue of their dependency on allowable independent claims 21, 31 or 35.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        2/16/2021